Title: 7th.
From: Adams, John Quincy
To: 


       Return’d my books to the Library. We had the 5th. Lecture from Mr. Williams, who informed us, he should not have another till the first Monday in the next Quarter. This was upon projectile Motion, and the central Forces. Deacon Storer pass’d by in a Chaise, and gave me a Letter, from my Sister which was dated December 9th. It was very acceptable, as I have not heard before, since, the beginning of January. White returned to Haverhill, by leave from the President, though the Vacation will not begin till next Wednesday. We had no Prayers.
      